Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                       May 27 2014, 7:31 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

BRYAN M. TRUITT                                  GREGORY F. ZOELLER
Bertig & Associates LLC                          Attorney General of Indiana
Valparaiso, Indiana
                                                 MONIKA PREKOPA TALBOT
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

JACKIE ROBSON,                                   )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )         No. 64A04-1309-CR-486
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                     APPEAL FROM THE PORTER SUPERIOR COURT
                         The Honorable Roger V. Bradford, Judge
                            Cause No. 64D01-1203-FA-3313



                                        May 27, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
       Jackie Robson appeals his sentence for child molesting as a class C felony.

Robson raises one issue, which we revise and restate as whether his sentence is

inappropriate in light of the nature of the offense and his character. We affirm.

                        FACTS AND PROCEDURAL HISTORY

       Robson, who was born in 1963, lived with Melissa, their three children, and

Melissa’s three children, including her daughters K.R. and M.R., from her previous

relationship with Robson’s brother. V.S., who was born in September 1998, lived next

door to Robson when she was nine or ten years old, and V.S. was friends with K.R. and

M.R. One night around Christmas when V.S. was in the fifth grade and nine or ten years

old, V.S. was at Robson’s home visiting with K.R., Robson was the only adult in the

home, and Robson rubbed V.S.’s breasts on the outside of her shirt, put his hand in her

pants and touched her vagina, and showed her his penis. A couple of weeks later, when

V.S. was sleeping next to K.R., Robson entered the room and asked V.S. if he could

touch her. V.S. said no, but Robson touched her, she told him to stop, and Robson left

the room. In the summer of 2010, V.S. and her family moved away, and in the summer

of 2011, V.S. told her mother what had occurred and the police were contacted.

       On March 30, 2012, the State charged Robson with Count I, child molesting of

V.S. as a class A felony, and Count II, child molesting of V.S. as a class C felony. On

October 11, 2012, the State charged Robson with Count III, child molesting of K.R. as a

class A felony, and Count IV, child molesting of M.R. as a class A felony. Following a

jury trial, the jury found Robson guilty on Count II, child molesting of V.S. as a class C

felony, and not guilty on Count III. The jury was unable to reach unanimous verdicts


                                             2
with respect to Counts I and IV, and the court declared a mistrial with respect to those

counts. The court found Robson’s criminal history to be an aggravating circumstance,

found no mitigating circumstances, and sentenced Robson to eight years in the Indiana

Department of Correction (“DOC”).

                                      DISCUSSION

       The issue is whether Robson’s sentence is inappropriate in light of the nature of

the offense and the character of the offender. Ind. Appellate Rule 7(B) provides that we

“may revise a sentence authorized by statute if, after due consideration of the trial court’s

decision, [we find] that the sentence is inappropriate in light of the nature of the offense

and the character of the offender.” Under this rule, the burden is on the defendant to

persuade the appellate court that his or her sentence is inappropriate. Childress v. State,

848 N.E.2d 1073, 1080 (Ind. 2006).

       In support of his position that his sentence is inappropriate, Robson contends that

the nature of the offense is minimal, that he stopped rubbing V.S. upon her request, that

“the conduct was brief and it was the absolute least that could occur to violate the

statute,” that “[a]nything less and there would be no crime,” and that “[t]he crime of

conviction is the least of the least.” Appellant’s Brief at 5. He argues that, contrary to

the trial court’s finding, his previous convictions do not involve having sex with minors

and that his history does not place him as one of the most egregious offenders. Robson

also argues that his steady work history and support of his dependents weigh in his favor

and that his poor health and ability to comply with and complete probation supports a

non-prison sentence. The State maintains that Robson’s sentence is not inappropriate,


                                             3
that his conduct exceeded the requirements for a conviction as he fondled V.S. on

different occasions, that he chose a very young victim, that V.S. has exhibited anger

issues and began attending therapy, and that he maintained a position of trust over V.S.

The State further argues that Robson has an extensive criminal history that began when

he was thirteen, including a conviction for performing sexual conduct in the presence of a

minor in 2009 for which Robson is a registered sex offender, and that he poses a high risk

of recidivism.

      Our review of the nature of the offense reveals that, when V.S. was nine or ten

years old and in Robson’s home in which he was the only adult, Robson rubbed her

breasts on the outside of her shirt, put his hand in her pants and touched her vagina, and

showed her his penis. When V.S. was sleeping in Robson’s home a couple of weeks

later, Robson asked V.S. if he could touch her, V.S. said no, he touched her, V.S. told

him to stop, and then he left the room. The PSI indicates that V.S.’s mother reported that

V.S. has been involved in therapy as a result of the sexual abuse, and described anger

issues that her daughter began experiencing following the offenses.

      Our review of the character of the offender reveals that the presentence

investigation report (the “PSI”) provides that Robson’s criminal history includes juvenile

adjudications for assault with a weapon, auto theft, incorrigibility, and criminal

recklessness. The PSI shows that Robson has convictions as an adult for conspiracy to

transfer machine guns and semi-automatic handguns, unlawful transfer of a machine gun,

and unlawful possession of a handgun having an obliterated identification number in

1993 for which he was sentenced to fifty months with the Federal Bureau of Prisons


                                            4
followed by three years of supervised release, criminal confinement as a class D felony in

2003 under cause number 45G01-0207-FC-89 (“Cause No. 89”), and performing sexual

conduct in the presence of a minor as a class D felony in 2009 under cause number

64D02-0807-FD-6651 (“Cause No. 6651”) for which he was sentenced to three years in

the DOC with two and one-half years suspended to formal probation with standard sex

offender conditions including sex offender registration.1

       The PSI further provides that “Robson worries about where he will live when he is

released from incarceration” and that “[h]e apparently will not be able to live, even

temporarily, with any of his family members.” Appellant’s Appendix at 143. The PSI

notes that, in addition to his three children with Melissa, Robson has four children from a

previous marriage, and that Robson’s brother pays child support to Melissa. According

to the PSI, Robson earned his GED in 1996 while incarcerated on his federal convictions,

he learned auto body and mechanic skills from his father, he has done auto body and

mechanic work all of his adult life, he was receiving unemployment benefits prior to his

arrest, and he was beginning a new job within a day or two of his arrest. Robson is blind

in his right eye, has progressive vision loss in his other eye, and has back pain from prior

automobile accident injuries. He received court-ordered sex offender treatment through


       1
          The court’s sentencing order states that the aggravating circumstances are Robson’s “criminal
history and the fact that the offenses include sex acts with minors.” Appellant’s Appendix at 112. At
sentencing, when noting Robson’s criminal history, the trial court stated that “two of those previous
felony convictions involved sexual activity involving minors.” Sentencing Transcript at 7. The PSI
indicates, with respect to Cause No. 89, that Robson was charged with Count I, sexual misconduct with a
minor as a class C felony, and Count II, criminal confinement as a class D felony, that Robson was
sentenced as noted above on Count II, and that Count I for sexual misconduct with a minor was
dismissed. The PSI also indicates that, with respect to Cause No. 6651, Robson was charged with Count
I, performing sexual conduct in the presence of a minor as a class D felony, and Count II, dissemination
of matter harmful to minors as a class D felony, that Robson was sentenced as noted above on Count I,
and that Count II was dismissed.
                                                   5
Project Pro from 2003 to 2005. He reported past occasional use of cocaine between 2009

and 2010. According to the results of the Indiana Risk Assessment Tool, Robson’s

overall risk assessment score places him in the high risk to reoffend category. The

Probation Department recommended that Robson be sentenced for a period of eight years

with no portion suspended.

       After due consideration of the trial court’s decision, we cannot say that Robson

has met his burden of showing that the sentence imposed by the trial court is

inappropriate in light of the nature of the offense and his character.

                                      CONCLUSION

       For the foregoing reasons, we affirm Robson’s sentence for child molesting as a

class C felony.

       Affirmed.

VAIDIK, C.J., and NAJAM, J., concur.




                                              6